COURT OF APPEALS
                                    SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                 CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                            LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                  GENERAL COUNSEL
  BILL MEIER                                 FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa



                                         March 27, 2015

    Don Schnebly                                        Jack V. Strickland
    Parker County District Attorney                     The Bryce Building
    117 Fort Worth St.                                  909 Throckmorton St.
    Weatherford, TX 76086                               Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

        RE:      Court of Appeals Number: 02-15-00027-CR, 02-15-00028-CR,
                                          02-15-00029-CR

                 Trial Court Case Number:       CR14-0051, CR14-0052,
                                                CR14-0163


    Style:       William Bruce Senn, Jr.
                 v.
                 The State of Texas

          The clerk’s record has been filed under the date of Thursday, March 26,
    2015, in the above referenced causes.

          The appellant’s brief is due Monday, April 27, 2015. See Tex. R. App. P.
    38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party’s brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

         PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
    are available from this office and appear on the court's website at
    www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
02-15-00027-CR
March 27, 2015
Page 2


to adhere to these standards and non-compliance will be addressed by the
court accordingly.

                                      Respectfully yours,

                                      DEBRA SPISAK, CLERK


                                      By: Karen Brown, Deputy Clerk